IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44309

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 348
                                               )
       Plaintiff-Respondent,                   )   Filed: February 2, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JEFFREY LANE BULLETTS,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Order revoking probation, affirmed; order denying Idaho Criminal Rule 35
       motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jeffrey Lane Bulletts pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(c)(1). In exchange for his guilty plea, an additional charge was dismissed. The district
court imposed a unified sentence of five years, with a minimum period of confinement of one
and one-half years, suspended the sentence and placed Bulletts on probation. Subsequently,
Bulletts was found to have violated probation. The district court revoked Bulletts’ probation and
ordered execution of the underlying sentence but, after a period of retained jurisdiction,
suspended the sentence and placed Bulletts on probation. Bulletts again violated the terms of the
probation, and the district court consequently revoked probation and ordered execution of the

                                               1
original sentence. Bulletts filed an Idaho Criminal Rule 35 motion for reduction of sentence,
which the district court denied. Bulletts appeals, contending that the district court abused its
discretion in revoking probation and in denying Bulletts’ motion for reduction of sentence.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Bulletts’ Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Bulletts’
Rule 35 motion is affirmed.



                                                2
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Bulletts’ sentence without modification. Therefore, the order revoking probation
and directing execution of Bulletts’ previously suspended sentence is affirmed.




                                                3